DETAILED ACTION
The Amendment filed January 1st, 2021 has been entered and fully considered. Claims 1-9 and 11-25 are pending in this application and claims 1, 11, 18 and 22 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25th, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al., (hereinafter ‘Kimball’, U.S. Pat. 9,107,688) in view of Podhajsky et al., (hereinafter ‘Podhajsky’, U.S. PGPub. No. 2004/0092927) and further in view of Baker et al., (hereinafter 'Baker', U.S. PGPub. No. 2007/0024595).
Regarding claim 1 and dependent claims 3 and 5-9, Kimball discloses an electrosurgical device (instrument 1720 in Fig. 14) operably couplable to an electrosurgical unit (as broadly claimed, instrument 1720 in Fig. 14 is capable of being coupled to an electrosurgical unit, i.e. generator 12; col. 29, ll. 29-36), the electrosurgical device comprising: a handpiece (handpiece 1740 in Fig. 14); an electrode tip (blade 1730 in Fig. 14) extending from the handpiece (1740); and 
a multivariate controller (activation and control assembly 1772 in Figs. 14 and 15) having a surface (contact surface 1774 in Figs. 14 and 15; contact surface 1774 of activation and control assembly 1772 that reacts to a user’s touch; col. 26,11. 18-22, thereby meeting the limitations of claim 5) and responsive to a combination of a force on the surface and a variable position of the force on the surface selected from a range of positions along the surface (col. 25, ll. 46-51, activation control assembly 1772 may control the level of energy applied to blade 1730 based at least in part on the longitudinal position at which the user’s finger or hand engages the contact surface 1774 of activation and control assembly 1772; thereby meeting in part the limitation of claims 6 and meeting the limitation of claim 7), the multivariate controller disposed on the handpiece (Fig. 14) configured to activate the electrode tip (blade 1730) and adjust a setting of the signal within a range of settings (col. 25, 11. 14-58; Figs. 14 and 15, the blade 1730 is activated and the energy level is adjustable between a maximum and minimum level).
Although Kimball discloses ultrasonic instruments, Kimball also discloses that “the teachings herein are not limited to ultrasonic instruments. By way of example only, various teachings herein (including but not limited to instrument configuration, activation, energy selection, etc.) may be readily 
Further, although Kimball discloses a multivariate controller having a surface responsive to a combination of a force on the surface and a variable position of the force on the surface selected from a range of positions along the surface, Kimball is silent regarding a multivariate controller having a surface responsive to a variable amount of force on the surface selected from a range of more than two forces, and wherein the multivariate controller adjusts a waveform setting of the RF signal.
However, in the same field of endeavor, Podhajsky teaches a similar electrosurgical device (electrosurgical pencil 100 in Fig. 1) comprising an activation button (124 in Fig. 1) wherein the activation button (124) is operatively connected to a pressure transducer (126 in Fig. 1) (or other variable power switch) which controls the RF electrical energy supplied from the generator (“G”) to the electrosurgical blade (106 in Fig. 1) ([0030]). Podhajsky further discloses that “by selectively applying pressure to switch 124 to apply pressure to pressure transducer 126, the surgeon can variably control the amount of energy and/or the waveform output of the electrosurgical generator” ([0031]). Depending on the amount of force applied to the activation button (124), and, in turn, to pressure transducer (126) the output waveform will vary (“cutting-type”, “coagulation-type”, combinations of “cutting-type” waveforms and “coagulating-type” waveforms) ([0031]-[0032]; meeting the limitation of a range of more than two forces and the adjustment of a waveform setting of the RF signal). This configuration is employed so that in use, “the pressure “P” applied to activation button 124 against the pressure transducer 126, directly determines the overall level of output of electrosurgical generator “G” and, in turn, the ultimate function of electrocautery blade 106” ([0032]), thereby creating “a pallet of varying therapeutic effects ranging from a pure “cutting” mode to a pure “coagulating” mode and variations therebetween” 
It is well known in the art as can be seen in both Kimball and Podhajsky to provide different types of multivariate controllers having a surface and responsive to a variable amount of force on the surface selected from a range of more than two forces (the amount of force is related to varying modes of operation “cutting-type”, “coagulation-type”, combinations of “cutting-type” waveforms and “coagulating-type” waveforms, Podhajsky) and a variable position of the amount of force on the surface selected from a range of positions along the surface (col. 25, ll. 46-51, activation control assembly 1772 may control the level of energy applied to blade 1730 based at least in part on the longitudinal position at which the user’s finger or hand engages the contact surface 1774 of activation and control assembly 1772, Kimball) as recited in independent claim 1. As such, the combination provides for varying levels of energy applied with in various modes of operation. 
Kimball and Podhajsky however are silent regarding a multivariate controller having a surface in combination with a conductive underside membrane such that the multivariate controller detects the variable position of the amount of force via selective coupling the conductive underside membrane against a conductive substrate operably coupled to a sense line and a plurality of drive lines, wherein the sense line and a drive line of the plurality of drive lines are couplable to a measurement circuit of the electrosurgical unit, wherein the touch sensor is coupled to a plurality of conductors wherein the touch sensor is activated with a voltage via a first conductor of a plurality of conductors and the force is detected via a second conductor operably coupled to the first conductor and wherein the touch sensor includes a potentiometer to detect the force.
However, in the same field of endeavor, Baker teaches a similar touch sensor configuration (pressure sensitive scroll sensor 100 in Fig. 1; also see 210, 304  Figs. 2-3) having a surface (top substrate 106 in Fig. 1) in combination with a conductive underside membrane (surface 122 of the top substrate 106; [0035]) such that the sensor detects the variable position of the amount of force via selective coupling the conductive underside membrane (122) against a conductive substrate (fixed resistor 110, first set of conductive traces 116, second set of conductive traces 118) operably coupled to a sense line (120) and a plurality of drive lines (drive lines 112; see Figs.1-2; see [0009], for sensor with added dimension of pressure; also see [0035] and [0043]-[0045]). The sense line (120) and a drive line (112) of the plurality of drive lines (112) are couplable to a measurement circuit (see Fig. 2; [0043]-[0045]). Baker teaches the touch sensor (100) is coupled to a plurality of conductors (116, 118) wherein the touch sensor (100) is activated with a voltage via a first conductor of a plurality of conductors and the force is detected via a second conductor operably coupled to the first conductor (see Fig. 1) and wherein the touch sensor includes a potentiometer to detect the force (see Fig. 2; [0043]-[0045]). This configurations provides a touch sensor having a touch sensitive control input surface that combines both position and pressure sensing technology to initiate a control function from a set of possible control functions based at least in part on the pressure value ([0009]; [0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the multivariate controller as taught by Kimball in view of Podhajsky to include a surface in combination with a conductive underside membrane such that the multivariate controller detects the variable position of the amount of force via selective coupling the conductive underside membrane against a conductive substrate operably coupled to a sense line and a plurality of drive lines, wherein the sense line and a drive line of the plurality of drive lines are couplable to a measurement circuit of the electrosurgical unit, wherein the touch sensor is coupled to a plurality of conductors wherein the touch sensor is activated with a voltage via a first conductor of a plurality of conductors and the force is detected via a second conductor operably coupled to the first conductor and wherein the touch sensor includes a potentiometer to detect the force as taught by Baker. Doing so combines both position and pressure sensing technology to initiate a control function from a set of 
Further, this modification would have merely comprised a simple substitution of one well known force sensor for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 2, Kimball further discloses wherein the multivariate controller adjusts a power setting of the RF signal (col. 6, ll. 13-29, the activation components include a power switch and/or power level switch; col. 28, ll. 7-20; circuit components) may be responsive to the longitudinal position of the user's hand or finger along activation and control assembly 1772, and may provide a virtually infinitely variable level of electrical power (within a predefined range) to the device; col. 29, ll. 29-36).
Regarding independent claim 11 and dependent claim 17, Kimball discloses an electrosurgical device (instrument 1720 in Fig. 14), comprising: a handpiece (handpiece 1740 in Fig. 14), an electrode tip (blade 1730 in Fig. 14) extending from the handpiece (1740); a multivariate controller (activation and control assembly 1772 in Figs. 14 and 15), comprising, a mounting piece (body of molded interconnect device (MID) 1780) disposed within the handpiece; and a transmission element (contact surface 1774) disposed on the mounting piece (1780), to detect a combination of force applied to the surface and a variable position of the amount of force on the surface selected from a range of positions (col. 25, ll. 46-51, activation control assembly 1772 may control the level of energy applied to blade 1730 based at least in part on the longitudinal position at which the user’s finger or hand engages the contact surface 1774 of activation and control assembly 1772) and responsively adjust a setting of the signal within a range of settings (col. 25, ll. 14-58; Figs. 14 and 15, the blade 1730 is activated and the energy level is adjustable between a maximum and minimum level).
Although Kimball discloses ultrasonic instruments, Kimball also discloses that “the teachings herein are not limited to ultrasonic instruments. By way of example only, various teachings herein (including but not limited to instrument configuration, activation, energy selection, etc.) may be readily incorporated into RF surgical devices such as bi-polar or mono-polar devices, those used for cutting, coagulation, ablation, etc. Various ways in which teachings herein may be applied to RF surgical devices 
Further, although Kimball discloses a multivariate controller including a transmission element configured to detect a combination of force applied to the multivariate controller and a variable position of the force on the multivariate controller selected from a range of positions, Kimball is silent regarding a transmission element configured to detect an amount of force applied to the surface from a range of more than two forces. 
However, in the same field of endeavor, Podhajsky teaches a similar electrosurgical device (electrosurgical pencil 100 in Fig. 1) comprising an activation button (124 in Fig. 1) wherein the activation button (124) is operatively connected to a pressure transducer (126 in Fig. 1) (or other variable power switch) which controls the RF electrical energy supplied from the generator (“G”) to the electrosurgical blade (106 in Fig. 1) ([0030]). Podhajsky further discloses that “by selectively applying pressure to switch 124 to apply pressure to pressure transducer 126, the surgeon can variably control the amount of energy and/or the waveform output of the electrosurgical generator” ([0031]). Depending on the amount of force applied to the activation button (124), and, in turn, to pressure transducer (126) the output waveform will vary (“cutting-type”, “coagulation-type”, combinations of “cutting-type” waveforms and “coagulating-type” waveforms) ([0031]-[0032]; meeting the limitation of a range of more than two forces). This configuration is employed so that in use, “the pressure “P” applied to activation button 124 against the pressure transducer 126, directly determines the overall level of output of electrosurgical generator “G” and, in turn, the ultimate function of electrocautery blade 106” ([0032]), thereby creating “a pallet of varying therapeutic effects ranging from a pure “cutting” mode to a pure “coagulating” mode and variations therebetween” ([0032]) (and enhancing the versatility of the device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the multivariate controller as taught by Kimball to further include a transmission element 
It is well known in the art as can be seen in both Kimball and Podhajsky to provide different types of multivariate controllers having a surface responsive to an amount of force on the surface selected from a range of more than two forces (the amount of force is related to varying modes of operation “cutting-type”, “coagulation-type”, combinations of “cutting-type” waveforms and “coagulating-type” waveforms, Podhajsky) and a variable position of the amount of force on the surface selected from a range of positions along the surface (col. 25,11. 46-51, activation control assembly 1772 may control the level of energy applied to blade 1730 based at least in part on the longitudinal position at which the user’s finger or hand engages the contact surface 1774 of activation and control assembly 1772, Kimball). As such, the combination provides for varying levels of energy applied with in various modes of operation. Kimball and Podhajsky however are silent regarding a transmission element including a surface having a conductive underside membrane facing a conductive substrate operably coupled to a sense line and a plurality of drive lines, such that the multivariate controller detects the variable position of the amount of force via selective coupling the conductive together with the conductive substrate, the multivariate controller operably couplable to an electrosurgical unit to provide a signal representative of the variable position of the amount of force via a drive line of the plurality of drive lines and the sense line to the electrosurgical unit, and wherein the multivariate controller includes a force sensing linear potentiometer.
However, in the same field of endeavor, Baker teaches a similar touch sensor configuration (pressure sensitive scroll sensor 100 in Fig. 1; also see 210, 304  Figs. 2-3) including a surface (top substrate 106 in Fig. 1) having a conductive underside membrane (surface 122 of the top substrate 106; [0035]) facing a conductive substrate (fixed resistor 110, first set of conductive traces 116, second set of conductive traces 118) operably coupled to a sense line (120) and a plurality of drive lines (drive lines 112; see Figs.1-2), such that the sensor configuration detects the variable position of the amount of force via selective coupling the conductive underside membrane (122) together with the conductive substrate 
Further, this modification would have merely comprised a simple substitution of one well known force sensor for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 12, Kimball in view of Podhajsky and Baker teach all the limitations of the device according to claim 11. Kimball further discloses a deflectable cover (‘seal’ 1776 in Fig. 14), 
Regarding claim 13, Kimball in view of Podhajsky and Baker teach all the limitations of the device according to claim 12. Kimball further discloses wherein the deflectable cover is planar (‘seal’ 1776 in Fig. 14).
Regarding claim 14, Kimball in view of Podhajsky and Baker teach all the limitations of the device according to claim 12. Kimball further discloses wherein the deflectable cover (‘seal’ 1776 in Fig. 14) is integrally formed with the handpiece (handpiece 1740 in Fig. 14).
Regarding claim 15, Kimball in view of Podhajsky and Baker teach all the limitations of the device according to claim 11. Kimball further discloses wherein the transmission element (contact surface 1774 in Figs. 14 and 15) is urged against the mounting piece (1780 in Fig. 15).
Regarding independent claim 18
Further, although Kimball discloses ultrasonic instruments, Kimball also discloses that “the teachings herein are not limited to ultrasonic instruments. By way of example only, various teachings herein (including but not limited to instrument configuration, activation, energy selection, etc.) may be readily incorporated into RF surgical devices such as bi-polar or mono-polar devices, those used for cutting, coagulation, ablation, etc. Various ways in which teachings herein may be applied to RF surgical devices will be apparent to those of ordinary skill in the art” (col. 29, ll. 29-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Kimball to include delivering an RF signal, wherein the electrode tip is configured to deliver an RF signal as taught by Kimball since it would have been “apparent to those of ordinary skill in the art” (col. 29, ll. 29-36).
Although Kimball discloses a multivariate controller having the active surface disposed on the handpiece configured adjust a setting of the signal within a range of settings in response to a combination of a force applied to the active surface and a selected position from a range of positions along the active surface, Kimball is silent regarding a multivariate controller configured to adjust a setting of the signal within a range of settings in response to a combination of a selected amount of a force applied to the active surface from a range of more than two forces.
However, in the same field of endeavor, Podhajsky teaches a similar electrosurgical device (electrosurgical pencil 100 in Fig. 1) comprising an activation button (124 in Fig. 1) wherein the activation button (124) is operatively connected to a pressure transducer (126 in Fig. 1) (or other variable power switch) which controls the RF electrical energy supplied from the generator (“G”) to the electrosurgical blade (106 in Fig. 1) ([0030]). Podhajsky further discloses that “by selectively applying pressure to switch 124 to apply pressure to pressure transducer 126, the surgeon can variably control the amount of energy and/or the waveform output of the electrosurgical generator” ([0031]). Depending on the amount of force applied to the activation button (124), and, in turn, to pressure transducer (126) the output waveform will vary (“cutting-type”, “coagulation-type”, combinations of “cutting-type” waveforms and “coagulating-type” waveforms) ([0031]-[0032]; meeting the limitation of a range of more 
It is well known in the art as can be seen in both Kimball and Podhajsky to provide different types of multivariate controllers having an active surface responsive to a selected amount of force applied to the active surface selected from a range of more than two forces (the amount of force is related to varying modes of operation “cutting-type”, “coagulation-type”, combinations of “cutting-type” waveforms and “coagulating-type” waveforms, Podhajsky) and a selected position from a range of positions along the surface (col. 25, ll. 46-51, activation control assembly 1772 may control the level of energy applied to blade 1730 based at least in part on the longitudinal position at which the user’s finger or hand engages the contact surface 1774 of activation and control assembly 1772, Kimball). As such, the combination provides for varying levels of energy applied within various modes of operation. Kimball and Podhajsky however are silent regarding a multivariate controller having an active surface in combination with a conductive membrane, the multivariate controller including a force sensing linear potentiometer having the conductive membrane disposed proximate a conductive substrate including interdigitated traces coupled to a plurality of drive lines and a sense line, an active surface configured to adjust a setting of the signal in response to an amount of force applied to the active surface and a selected position from a range of positions along the active surface to adjust an impedance, such that the 
However, in the same field of endeavor, Baker teaches a similar touch sensor configuration (pressure sensitive scroll sensor 100 in Fig. 1; also see 210, 304  Figs. 2-3) including an active surface (top substrate 106 in Fig. 1) in combination with a conductive membrane (surface 122 of the top substrate 106; [0035]), and including a force sensing linear potentiometer having the conductive membrane (122) disposed proximate a conductive substrate including interdigitated traces coupled to a plurality of drive lines and a sense line (fixed resistor 110, first set of conductive traces 116, second set of conductive traces 118 coupled to sense line 120 and drive lines 112 in Fig. 1; necessarily meeting the limitations of a force sensing linear potentiometer). The active surface (106) is configured to adjust a setting of the signal in response to an amount of force applied to the active surface and a selected position from a range of positions along the active surface to adjust an impedance, such that the sensor configuration detects the variable position of the amount of force via selective coupling of the conductive membrane (122) together with the conductive substrate (see fixed resistor 110, first set of conductive traces 116, second set of conductive traces 118; see [0009], for sensor with added dimension of pressure; also see [0035] and [0043]-[0045]). Further, the sense line (120) and a drive line (112) of the plurality of drive lines (112) are couplable to a measurement circuit to provide a signal representative of the variable position of the amount of force via a drive line of the plurality of drive lines and the sense line to the electrosurgical unit (see Figs. 2-3; [0043]-[0045], as broadly claimed, Baker teaches a controller 302 and GUI 308 coupled to the senor 304 to provide a signal as claimed). This configurations provides a touch sensor having a touch sensitive control input surface that combines both position and pressure sensing technology to initiate a control function from a set of possible control functions based at least in part on the pressure value ([0009]; [0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the multivariate controller as taught by Kimball in 
Further, this modification would have merely comprised a simple substitution of one well known force sensor for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 19, Kimball in view of Podhajsky and Baker teach all of the limitations of the device according to claim 18. In view of the prior combination of Kimball in view of Podhajsky and Baker, Baker teaches wherein the force sensing linear potentiometer (sensor 100 in Fig. 1) adjusts the impedance in response to a selected position of the force on the active surface ([0042]-[0045]; see Figs. 1-2, see Fig. 2 for [0042], “each of the lines L1-L4 may be configured as high-impedance inputs or outputs that may, in turn, be driven either high or low”).
Regarding claim 20, 
Regarding claim 21, Kimball in view of Podhajsky and Baker teach all of the limitations of the device according to claim 20. In view of the prior combination of Kimball in view of Podhajsky and Baker, Baker teaches wherein the force sensing linear potentiometer (sensor 100 in Fig. 1) adjusts the impedance in response to the force applied along multiple dimensions of the active surface ([0042]-[0045]; see Figs. 1-2, see Fig. 2 for [0042], “each of the lines L1-L4 may be configured as high-impedance inputs or outputs that may, in turn, be driven either high or low”; also see [0009], for sensor with added dimension of pressure; and [0035]).
Regarding independent claim 22 and dependent claims 23-25, Kimball discloses an electrosurgical device (instrument 1720 in Fig. 14), comprising: a handpiece (handpiece 1740 in Fig. 14); an electrode tip (blade 1730 in Fig. 14) extending from the handpiece; and a multivariate controller (activation and control assembly 1772 in Figs. 14 and 15) coupled to the handpiece and configured to activate the electrode tip (blade 1730) and adjust a setting of the signal within a range of settings (col. 25, ll. 14-58; Figs. 14 and 15, the blade 1730 is activated and the energy level is adjustable between a maximum and minimum level), wherein the multivariate controller (activation and control assembly 1772 in Figs. 14 and 15) is responsive to a combination of a force at the touch spot and a location of the touch spot selected from a range of locations of the touch spots (col. 25, ll. 46-51, activation control assembly 1772 may control the level of energy applied to blade 1730 based at least in part on the longitudinal position at which the user’s finger or hand engages the contact surface 1774 of activation and control assembly 1772).
Although Kimball discloses ultrasonic instruments, Kimball also discloses that “the teachings herein are not limited to ultrasonic instruments. By way of example only, various teachings herein (including but not limited to instrument configuration, activation, energy selection, etc.) may be readily incorporated into RF surgical devices such as bi-polar or mono-polar devices, those used for cutting, coagulation, ablation, etc. Various ways in which teachings herein may be applied to RF surgical devices will be apparent to those of ordinary skill in the art” (col. 29, ll. 29-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as 
Further, although Kimball discloses a multivariate controller responsive to a combination of force at the touch spot and a location of the touch spot selected from a range of locations of the touch spots, Kimball is silent regarding a multivariate controller responsive to an amount of force at the touch spot selected from a range of more than two forces.
However, in the same field of endeavor, Podhajsky teaches a similar electrosurgical device (electrosurgical pencil 100 in Fig. 1) comprising an activation button (124 in Fig. 1) wherein the activation button (124) is operatively connected to a pressure transducer (126 in Fig. 1) (or other variable power switch) which controls the RF electrical energy supplied from the generator (“G”) to the electrosurgical blade (106 in Fig. 1) ([0030]). Podhajsky further discloses that “by selectively applying pressure to switch 124 to apply pressure to pressure transducer 126, the surgeon can variably control the amount of energy and/or the waveform output of the electrosurgical generator” ([0031]). Depending on the amount of force applied to the activation button (124), and, in turn, to pressure transducer (126) the output waveform will vary (“cutting-type”, “coagulation-type”, combinations of “cutting-type” waveforms and “coagulating-type” waveforms) ([0031]-[0032]; meeting the limitation of a range of more than two forces). This configuration is employed so that in use, “the pressure “P” applied to activation button 124 against the pressure transducer 126, directly determines the overall level of output of electrosurgical generator “G” and, in turn, the ultimate function of electrocautery blade 106” ([0032]), thereby creating “a pallet of varying therapeutic effects ranging from a pure “cutting” mode to a pure “coagulating” mode and variations therebetween” ([0032]) (and enhancing the versatility of the device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the multivariate controller as taught by Kimball to further include a multivariate controller responsive to an amount of force at the touch spot selected from a range of more than two forces as taught by Podhajsky, in order to create “a pallet of varying therapeutic effects ranging from a pure “cutting” 
It is well known in the art as can be seen in both Kimball and Podhajsky to provide different types of multivariate controllers responsive to an amount of force at the touch spot selected from a range of more than two forces (the amount of force is related to varying modes of operation “cutting-type”, “coagulation-type”, combinations of “cutting-type” waveforms and “coagulating-type” waveforms, Podhajsky) and responsive to a combination of force at the touch spot and a location of the touch spot selected from a range of locations of the touch spots (col. 25, ll. 46-51, activation control assembly 1772 may control the level of energy applied to blade 1730 based at least in part on the longitudinal position at which the user’s finger or hand engages the contact surface 1774 of activation and control assembly 1772, Kimball). As such, the combination provides for varying levels of energy applied with in various modes of operation. Kimball and Podhajsky however are silent regarding a multivariate controller having a conductive substrate in combination with a conductive membrane, the conductive substrate operably coupled to a first conductive drive line, a second conductive drive line, and a sense line such that the multivariate controller detects the amount of force at the variable location touch spot via selective coupling the conductive membrane and the conductive substrate together to provide a signal via the second conductive drive line and the sense line, wherein the first drive line is coupled to an activation voltage, wherein the multivariate controller includes a potentiometer, and wherein impedance of the potentiometer is related to force applied to the touch spot and wherein the second drive line and the sense line provide signals indicative of an amount of force applied and a location of the touch spot.
However, in the same field of endeavor, Baker teaches a similar touch sensor configuration (pressure sensitive scroll sensor 100 in Fig. 1; also see 210, 304 in Figs. 2-3) having a conductive substrate (fixed resistor 110, first set of conductive traces 116, second set of conductive traces 118 coupled to sense line 120 and drive lines 112 in Fig. 1; necessarily meeting the limitations of a potentiometer) in combination with a conductive membrane (surface 122 of the top substrate 106 in Fig. 1; [0035]), wherein the conductive substrate is operably coupled to a first conductive drive line (see drive 
Further, this modification would have merely comprised a simple substitution of one well known force sensor for another in order to produce a predictable result, MPEP 2143(I)(B).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Podhajsky and Baker as applied to claims 1-3, 5-9, 11-15 and 17-25 above, and further in view of McClurken et al., (hereinafter 'McClurken', U.S. PGPub. No. 2005/0090816).
Regarding claim 4, Kimball in view of Podhajsky and Baker teach all of the limitations of the device according to claim 1, but fail to explicitly disclose wherein the multivariate controller adjusts a fluid flow rate.
However, in the same field of endeavor, McClurken teaches an electrosurgical device (device 5s in Figs. 74-79) comprising a multi-functional switch and valve assembly (190) including a switch button (192) in order to provide and control fluid flow of the device (device 5s in in Figs. 74-79). Button (192) is integrally connected to a switch arm (196) of device (5s), which provides a portion of the fluid flow control mechanism, to turn the flow of fluid (24) to the tissue treating portion of the device on and off ([00361]; Figs. 74-79).
Fluid is utilized in RF electrosurgical devices in order to couple RF electrical energy to tissue during treatment to inhibit and reduce undesirable effects such as sticking, desiccation, smoke production, and char ([0007]). Further, the ability to control the flow of fluid from the device provides certain advantages over a device that is not equipped to do so, such as reducing the amount of fluid at the tissue treatment site and the likelihood of having to apply suction to the treatment site to remove fluid ([0360]), thereby improving fluid control and minimizing the length of treatment ([0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Kimball in view of Podhajsky and Baker to include an adjustable fluid flow rate and means as taught by McClurken. Doing so would inhibit and reduce undesirable effects during RF treatment such as sticking, desiccation, smoke production and char, and would further provide improved fluid control and minimize the length of treatment ([0007]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Podhajsky and Baker as applied to claims 1-3, 5-9, 11-15 and 17-25 above, and further in view of  Messing et al., (hereinafter 'Messing', U.S. Pat. 6,733,497).
Regarding claim 16, Kimball in view of Podhajsky and Baker teach all of the limitations of the device according to claim 11, but are silent regarding wherein the multivariate controller is affixed to the mounting piece with an adhesive.
However, in the same field of endeavor, Messing teaches an electrosurgical device (catheter assembly 100 in Fig. 1) comprising electrical components (sensor 160 and thermistor 176), affixed within the cavity (140) and channel (172) of the device (catheter assembly 100 in Fig. 1) by using a potting material, such as an epoxy or adhesive (col. 4, ll. 23-46). The potting material (152) is further applied to other components within the device (catheter assembly 100 in Fig. 1) in order to help maintain the structural integrity of the device (catheter assembly 100 in Fig. 1) (col. 4, ll. 50-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrosurgical device as taught by Kimball in view of Podhajsky and Baker to include adhesive as taught by Messing in order to affix the multivariate controller to the mounting piece. Doing so would improve attachment of the components and help maintain the structural integrity of the device (col. 4, ll. 40-43, and ll. 50-52).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-25 have been considered but are moot because the amendment has necessitate a new rejection.
It is the Examiner’s positon that Kimball in view of Podhajsky and further in view of Baker teach each and every limitation of the independent claims.
No further arguments have been set forth regarding the dependent claims. See rejection above for further clarification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794